DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ground break switch recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 1, 4-5, 8, 13, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schroeder et al. Patent No. 10,181,714.
	Regarding claims 1, 13, 19, Schroeder discloses a diagnostic device for performing diagnostics on a branch circuit of an electrical system, the branch circuit having a plurality of electrical conductors including a power line [Fig. 1, 104], neutral line [Fig. 1, 106] and ground line [Fig. 1, 108], the diagnostic device comprising: 
electrical connectors including a first set of terminals [Fig. 1, the connections points of the outlet A at the branch wiring] for connecting to the electrical conductors of the branch circuit in an upstream direction at an electrical outlet location [Fig. 1, upstream of outlet A towards the circuit breaker 110], and a second set of terminals for connecting to the electrical conductors of the branch circuit in a downstream direction at the electrical outlet location [Fig. 1, the connections of the load device connected to the outlets]; 
a load [Fig. 1, load connected to the outlet A]; 
a power supply [Fig. 1, power supply 102]; 
switching circuitry [Fig. 1, switching circuitry inside the circuit breaker 110], which is coupled to the first and second sets of terminals of the electrical connectors, the load and the power supply, for isolating an upstream or downstream section of the branch circuit from the electrical outlet, and selectively connecting or disconnecting the power supply or the load to the section of the branch circuit upstream or downstream from the electrical outlet location, via the electrical connectors [col. 3 lines 14-30]; and 
sensors [Fig. 1, sensors 152, 154] for measuring electrical characteristics of the electrical conductors on the branch circuit to monitor current on the power, neutral and ground lines; and 
at least one processor [Fig. 1, controller 120] configured: to control the switching circuitry to selectively connect either the power supply or the load to the portion of the branch circuit either upstream or downstream from the electrical outlet location; and to obtain diagnostic information corresponding to the monitored current on the power, neutral and ground lines based on the measurements performed by the sensors [col. 3 lines 15 to col. 5].
Regarding claim 4, Schroeder discloses that the switching circuitry is operable in first and second switching configurations in which the upstream and downstream sections of the branch circuit are isolated from each other at the electrical outlet location, the first switching configuration connecting the power supply to the upstream section and the load to the downstream section [Fig. 2, when the circuit breaker is open, the power supply 102 is connected to the upstream and the load is connected at the outlet], the second switching configuration connecting the power supply to the downstream section and the load to the upstream section [Fig. 2, when the circuit breaker is closed, the power supply 102 is connected to the downstream section and the load is connected to the upstream section].  
Regarding claim 5, Schroeder discloses that the switching circuitry is operable in a third switching configuration in which the upstream and downstream sections of the branch circuit are electrically connected at the electrical outlet location [during normal operation when the circuit breaker is on/closed, in which the upstream and downstream sections are electrically connected at the outlet].  
	Regarding claim 8, Schroeder discloses a diagnostic system comprising: a circuit breaker [Fig. 1, 110], arranged at an origin of the branch circuit, the circuit breaker including a load selectively connectable to the branch circuit; and a plurality of the diagnostic devices [Fig. 1, a plurality of controllers 160] of claim 1, each of which is configured to connect to the electrical conductors of the branch circuit at a different electrical outlet location along the branch circuit [Fig. 1, outlets A, B, C], the switching circuitry of the plurality of diagnostic devices being operable to provide different combinations of power supply and load connections along the branch circuit to isolate and monitor load currents on different sections of the branch circuit including sections between electrical outlet locations having diagnostic devices connected thereto, wherein a type and location of a fault on the branch circuit is determined based on the monitored load currents, or a mapping of electrical outlet locations along the branch circuit is determined based on the monitored load currents [abstract, col. 1 lines 30-50, col. 4 lines 38-47, col. 4 lines 10-17].
	
  
  Allowable Subject Matter
Claims 2-3, 6-7, 9-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not disclose that the load is a variable load, and the processor is further configured to set the variable load to a load level which is different than other loads connected on the branch circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
  The following is an examiner’s statement of reasons for allowance of claim 3: The prior art does not disclose that the power supply is a variable power supply, and the processor is further configured to control an amount of power supplied by the variable power supply to the isolated section of the branch circuit either upstream or downstream from the electrical outlet location.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 7: The prior art does not disclose that a level of voltage supplied by the power supply and/or a level of load connectable to the branch circuit is selectively controllable to limit current on the branch circuit to a current level which can prevent or reduce a potential hazardous arc fault from reaching a hazardous level.  
	The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose that each of the plurality of diagnostic devices and the circuit breaker includes a communication device, the system further comprising: a computer device including a processor, memory and a communication device, the computer device being configured: to remotely control operations of the circuit breaker and the plurality of diagnostic devices for selectively isolating different sections of the branch circuit and monitoring load currents on the isolated sections of the branch circuit, to receive diagnostic information from the circuit breaker and the plurality of the diagnostic devices via the communication device of the computer device, the received diagnostic information including information corresponding to the monitored load currents for the different sections of the branch circuit, and to determine the type and location of a fault on the branch circuit based on the received diagnostic information, or the mapping of the electrical outlet locations along the branch circuit based on the received diagnostic information. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 14: The prior art does not disclose that the diagnostic operations are performed under control of a computer device, and the determining operation is performed by the computer device based on diagnostic information corresponding to monitored loads, which are received from the plurality of diagnostic devices.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836